Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 9/20/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 9/20/2021 be considered. 

Claim status
Applicant has amended claim 1.
Claims 16 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
	Claims 1-2, 6-13, and 18-19 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Withdrawn 35 USC § 103 
The prior rejection of Claims 1-2, 6-10, and 18-19 under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Wu et al., (J Bone Min Res, 2002, 17:639-651) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the therapeutic polynucleotides to consisting of Sox9 and at least one other from MMP12 and MMP3, which is a limitation neither Koopman, nor Wu teach. Specifically, Koopman and Wu rely on a method further including MMP13. 

The prior rejection of Claim 11 under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Wu et al., (J Bone Min Res, 2002, 17:639-651), as applied to claim 1, in further view of and Shao et al. (Cell Res, 2009, 19:1-16, prior art of record) and Szymczak et al., (Nature Biotech, 2004, 22:589-594) is withdrawn in light of Applicant’s amendment of Claim 1


The prior rejection of Claims 12 under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Wu et al., (J Bone Min Res, 2002, 17:639-651), as applied to claim 1, in further view of Song et al., is withdrawn in light of Applicant’s amendment of Claim 1

The prior rejection of Claim 13 under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of  Wu et al., (J Bone Min Res, 2002, 17:639-651), as applied to claim 1, in further view of Qin et al., (2013/0090290, filed 3/21/2011, prior art of record) and Glorioso et al., (US Patent 6,413,511, see filed IDS 3/08/2016) is withdrawn in light of Applicant’s amendment of Claim 1



New Claim Rejections  35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1-2, 6-10, and 18-19 are rejected under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Luyten et al. (US 7,482,114, filed 4/24/2003)
 
Koopman teaches a method of producing chondrocytes or cartilage-type cells in a joint comprising the step of delivering locally to the joint expression vectors comprising therapeutic polynucleotides encoding the transcription factor Sox9 (see Abstract, Summary of the Invention, and claim 1 of Koopman).
In regard to the patients of claim 1, Koopman teaches the method is directed to patients having diseases involving bone or cartilage deficiency, and specifically suggest osteochondrodystrophies such as campomelic dysplasia, as well as those in need of cartilage or bone renewal, regeneration, or repair of damage caused by disease, aging, or physical stress (Abstract, col 1, Field of the Invention, Background of the Invention, col 6, lines 33-65).
In regard to the administration step of claim 1, Koopman teaches the isolated polynucleotide molecule is “injected directly into the joint tissue such as knees, knuckles, elbows or ligaments” (col 6, lines 33-35, see col 7, 2nd para.).
	In regard to the mechanism of action of claim 1, Koopman teaches that Sox9 causes the differentiation of a cell into a cartilage cells (col 7, 1st para., col 12, Experimental, col 14, 2nd para., col 15, 3rd para.). 

In regard to claim 1, Luyten teaches methods of producing chondrocytes to treat chondrodystrophies in an individual need thereof (Abstract). Specifically, Luyten teaches that MMP3 (alias stromelysin) is a marker gene positively associated with chondrocyte ability to retain commitment to a differentiation pathway, which is characterized by the ability to form cartilage in vivo (col 7, 2nd and last para., col 10, lines 4-26, col 17 1st para. col 22-24, Example 4, col 45-46, Example 11, see Fig. 10). Furthermore, Luyten discloses the GeneBank sequence of MMP3, as well as expression constructs and the entire cDNA for MMP3  (col 9, lines 59-60, col 15, 1st para., col 19, last para., col 22, 4th para., see claims 1, 3 and 4 of Luyten). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells by differentiating a cell comprising expressing Sox9 as taught by Koopman and combine expressing MMP3 for chondrocyte differentiation as suggested by Luyten with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Luyten because MMP3 is associated with the ability of chondrocytes to commitment to a differentiation pathway which is characterized by the ability to form cartilage in vivo (col 7, 2nd and last para., col 10, lines 4-26, col 18, 2nd para.). It would have been therefore predictably obvious to combined Sox9 and MMP3 to produce differentiated chondrocytes when practicing a method of Koopman to treat 
In regard to claim 2, Koopman teaches the full length sequences of Sox9 (e.g., see SEQ ID NO: 20 of Koopman). In addition, as stated supra, Luyten discloses the full length cDNA for MMP3.
In regard claims 6 and 18, as stated supra, Koopman teaches that Sox9 leads to the differentiation of cells into chondrocytes, and since Koopman teaches the therapeutic polynucleotides are injected directly into the joint, fibroblasts of the joint would naturally comprise these nucleic acids after injection into the joint. Furthermore, since Koopman evidences that fibroblasts are capable of expressing Sox9 (col 10, 1st 
	In regard to claims 7-10, Koopman suggests the expression vector is either a non-viral plasmid vector or a viral vector such as adenovirus or retrovirus (col 7, sections ii/iii). 
In regard to claim 19, as stated supra, Koopman teaches preferably the isolated polynucleotide molecules are injected directly into the joint (i.e. without a cell).
	 Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/20/2021 are acknowledged.
Applicant argues that the prior art references of Koopman and Wu are directed to a method comprising Sox9 and MMP13, while instant claims have been amended to be consisting of Sox9 with MMP12 and/or MMP3.
Applicant’s arguments have been considered, and are not found partially persuasive in so far that the prior rejection over Koopman in view of Wu has been 


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Luyten et al. (US 7,482,114, filed 4/24/2003), as applied to claim 1, in further view of and Shao et al. (Cell Res, 2009, 19:1-16, prior art of record) and Szymczak et al., (Nature Biotech, 2004, 22:589-594)
 

As discussed previously, Koopman in view of Luyten suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP3.
However, Koopman et al., are silent with respect to having Sox9 and MMP3 on the same vector.
In regard to claim 11, Shao teaches a method of transducing a cell with multiple  reprogramming factors on a single expression vector (p. 3, Results, Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells comprising delivering a Sox9 and MMP3 expression vectors to the joint as taught by Koopman et al., and combine the Sox9/MMP3 transgenes into a single expression vector as taught by Shao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Shao because th para. of Shao), who teaches that similar vectors comprising just 2 transgenes of interest can be successfully expressed in transduced cells (see Figs. 1 & 4 of Szymcak).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/20/2021 are acknowledged and have been addressed supra.


Claims 12 is rejected under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Luyten et al. (US 7,482,114, filed 4/24/2003), as applied to claim 1, in further view of Song et al., (US Patent 7,282,200, patented 10/16/2007, see IDS filed 1/02/2019) 

As discussed previously, Koopman in view of Luyten suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP3.

Song teaches a gene therapy method of producing chondrocytes or cartilage-type cells in the joint of an individual in need thereof comprising the step of delivering to the joint expression vectors encoding therapeutic polynucleotides (col 4, last 2 para., col 13, 4th & 5th para. col 14, 5th – 7th para.). In regard to claim 12, Song teaches just a single transgene per vector (col 13, 5th para., col 16, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed practice a method of producing chondrocytes or cartilage type cells comprising Sox9 and MMP3 therapeutic nucleic acids as suggested by Koopman and Luyten, and have the two therapeutic nucleic acids on different expression vectors as taught by Song with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Song so as ensure appropriate levels of expression of each individual transgene (col 13, 5th para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/20/2021 are acknowledged and have been addressed supra.



Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Luyten et al. (US 7,482,114, filed 
 
As discussed previously, Koopman in view of Luyten suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP3.
However, in regard to claim 13, although Koopman is silent with respect to the promoter to be used that is suitable for expression in the joint, 
Qin teaches methods of promoting the differentiation of cells into chondrocytes or cartilage-type cells using growth factors and proteases such as MMP3 (Summary of the Invention, see [0005-0007, 0082, 0089, 0109, 0118, 0120, 0135, 0139, 0151]).  In regard to claim 13, Qin teaches the methods comprise delivering expression vectors encoding therapeutic polynucleotides nucleic acid vectors of these agents for in vivo delivery [0025, 0047-0048, 0057-0070, 0078, 0092-0093], and Qin suggests the use of the CMV promoter [0068].
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells comprising delivering Sox9 and MMP-3 expression vectors to the joint as suggested by Koopman et al., and choose the CMV promoter for the expression vector as suggested by Qin with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because the CMV promoter operably linked to transgenes was well known in the art and readily available to the ordinary artisan at 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/20/2021 are acknowledged and have been addressed supra.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 and 18 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-18 of copending Application No. 16/068,096. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the method of generating chondrocytes or chondrocyte-like cells in the disc of an individual of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.   The differences between the cited application claims and the instant claims lie in the fact that (1) the cited application claims are much more specific with respect to the joint (i.e., intervertebral disc) and other elements of the method, and (2) cited application is directed to a genus of therapeutic nucleic acids which comprise Sox9 and MMP3, while instant application is directed to the subgenus 
Since the instant application claims are obvious over cited application claims, said claims are not patentably distinct.

	
Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633